DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/918,411 filed 29 January 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 January 2020 has been considered by the examiner.

REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach a mode changing mechanism for a pole with all of the structural and functional limitations, further in light of the “J” shaped groove and switch in the outer ring.

The closest prior art of record includes Coote et al. (US 2020/0023261, hereinafter Coote).
independent claim 1, Coote teaches a mode changing mechanism (end assembly) for use with a pole, the mode changing mechanism comprising: a base plate (base plate 50); an inner ring (second body 60), wherein the pole is mechanically fastened to the inner ring, the inner ring configured to rotate around an axis member fastened to the base plate; and an outer ring (first body 59) concentrically positioned outside the inner ring (Figs. 14a-15b. Paras. [0070]-[0079] describe the function of the end assembly. The end assembly can be configured in a first configuration or a second configuration, wherein the first configuration allows rotation of the pole and the second configuration restricts rotation.).
Coote fails to teach the outer ring having a "J" shaped groove; a switch positioned in the "J" shaped groove, the switch configured to alternate between a fixed configuration and a rotating configuration of the pole, wherein the rotating configuration enables the pole to rotate freely and the fixed configuration does not allow the pole to rotate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784